Citation Nr: 1438024	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for loose stools.

4.  Entitlement to a rating in excess of 30 percent for left heel tendonitis (previously left heel osteoarthritis).

5.  Entitlement to service connection for a psychiatric disorder, to include as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 (left heel, loose stools, low back disorder), June 2010 (obstructive sleep apnea), and October 2010 (depression) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran initially requested Board hearing for the claimed issues on appeal.  However, in a written September 2011 statement, the Veteran withdrew his request for a Board hearing regarding the issues listed above.

The issue(s) of issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veteran Claims (Court) held that a claim for TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  Here, the Board is referring the claim of entitlement to TDIU instead of remanding it because a claim for an increased rating is not currently on appeal to the Board.  The Veteran withdrew his claim for an increased rating for a left heel disability in December 2010.  In May 17, 2013, the RO denied entitlement to TDIU, and the Veteran did not appeal this decision.  In a July 2014 VA examination addressed the issue of whether the Veteran's left heel disability results in unemployability, and in a July 28, 2014 appellate brief, the Veteran's representative again argued entitlement to TDIU.  As a claim for TDIU has been brought up after the May 2013 denial, the Board will refer the claim to the RO.  

The issue(s) of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a written December 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, a withdrawal of the appeals for the following issues: entitlement to service connection for obstructive sleep apnea, entitlement to service connection for loose stools, the request to reopen a claim of entitlement to service connection for a low back disorder, and a claim for an increased rating for left heel tendonitis (previously osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a request to reopen a claim of entitlement to service connection for a low back disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of service connection for obstructive sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of service connection for loose stools by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of an increased rating for left heel tendonitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issues regarding: obstructive sleep apnea, loose stools, a low back disorder, and left heel tendonitis (previously left heel osteoarthritis), hence, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of reopening a claim of entitlement to service connection for a low back disorder is dismissed

The appeal as to the issue of entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for loose stools is dismissed.

The appeal as to the issue of entitlement to an increased rating for left heel tendonitis (previously left heel osteoarthritis) is dismissed.


REMAND

The Veteran argues that he is entitled to service connection for a psychiatric disorder (claimed as depression) because his service-connected disabilities render him unemployable, and that his unemployability and resulting poverty cause his depression.  The Veteran has not been provided VCAA notification regarding secondary service connection, and on appeal this notification should be provided.

The claims file contains VA treatment records where the Veteran complains that his depression is caused by his low back pain, left sciatica, left heel pain, and right eye pain.  On some occasions he notes that he is unemployed due to his low back pain, and on some occasions that he is unemployed due to the pain of his service-connected disabilities.  Other records have noted that he is depressed secondary to his financial situation. 

VA treatment records note that the Veteran worked until a low back injury in 2004.  The low back injury included left sciatica, which "radiated" to the left heel."

A July 2009 VA foot examination report included the notation that the Veteran reported he could not walk more than 10 feet due to pain, but the examiner watched the Veteran walk 80+ft from the waiting room to the examining room without pain.

In June 2011, a VA psychiatrist provided a statement in support of the Veteran's claim.  He noted that the Veteran had increased psychiatric symptoms in the prior year, and that he was diagnosed with depressive disorder not otherwise specified.  The VA psychiatric opined that "a significant contributor to the worsening of his depression is the medical issues he has with his left heel and right eye corneal abrasion.  These medical conditions have prevented him from working.  This has bene a great source of anguish for him."

In September 2012, the Veteran was afforded a VA eye examination.  The examiner found that the Veteran's eye pain was less likely than not related to his right corneal abrasion.  The examiner also noted that the Veteran's right eye pain would not interfere with his ability to work.

In November 2013, the Veteran underwent a left heel retrocalcaneal exostectomy complicated by central wound dehiscence and painful scaring.  By January 2014, the Veteran was "ambulating with minimal discomfort in lace up ankle boot."  However, in February 2014, he had shooting/stabbing pain along the posterior aspect of the left heel and Achilles, most painful during ambulation and when using stairs.  

In July 2014, the Veteran was afforded a VA foot examination.  The Veteran stated he was unemployed due to the pain of his service-connected left heel disability.  He was walking in a CAM boot and could only "walk 10 feet without pain."  Observed gait was very slow and severely limited.  He looked like he was in "moderate pain" with walking a few feet.  The examiner found that the Veteran could not walk more than 2 feet without "severe pain."  He noted the Veteran was previously employed as a housekeeper but that "because of military related injury of the left ankle, he could [not] walk and do house-keeping activates without severe pain." (Added the negative so that the sentence made sense with the rest of the opinion).   The examiner also found that "even standing for a period of a minute causes severe pain."  The examiner opined the Veteran was likely unable to do physical work and that it was unclear if he could do sedentary work, as the Veteran had difficulty driving with narcotic pain medication.

The June 2011 psychiatrist and the July 2014 VA foot examiner did not comment on the records in the claims file which showed the Veteran's statements that he was unable to work due to a low back injury, or that he received Worker's Compensation for a low back injury.  Similarly, neither noted the July 2009 examiner's notation that the Veteran was exaggerating his symptoms.

The Board notes that the RO last issued a Supplemental Statement of the Case (SSOC) in February 2012.  Virtual records include records through July 2014 without the issuance of an additional SSOC.  The Veteran and his representative even submitted some VA heel treatment records from 2013, without a waiver of RO review.  As such, the claim must be remanded for a SSOC that contemplates the additional evidence.

The claims file contains an August 2011 psychiatric examination; however, the examiner did not provide a nexus opinion.  The examiner diagnosed depression; however, in the remarks section, the examiner noted that the Veteran's testing showed characteristics of severe dementia.  The examiner also noted that the Veteran's testing was consistent with symptoms exaggeration.  As the examination did not provide a nexus opinion, the Board must remand the claim for an additional adequate examination. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development actions are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim.

2.  Obtain ongoing VA treatment records.

3.  Thereafter, the Veteran should be scheduled for VA mental disorders examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and access to virtual records must be made available to the examiner for review of the case. 

Following the examination, the examiner is requested to determine if the Veteran has a psychiatric disorder, to include depression. 

If the examiner determines the Veteran has a current right psychiatric disorder, she/he must provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the psychiatric disorder was caused by active service?

(b) Is it at least as likely as not (50 percent probability or greater) that the psychiatric disorder was caused or aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected disabilities?  If the examiner determines that the Veteran's service connected disabilities aggravated his psychiatric disorder, then the examiner should provide a statement regarding the baseline severity of the psychiatric disorder prior to aggravation.  If the examiner determines that the Veteran's psychiatric disorder was caused or aggravated by left foot symptoms, the examiner should state whether it is possible to differentiate which symptoms are related to the Veteran's service-connected left heel disability and which are associated with his left sciatica.

The examiner should review the Veteran's prior VA examination reports, including the July 2009 foot examination report, August 2011 mental disorders examination report, September 2012 VA eye examination report, and July 2014 VA foot examination report.  

A complete rationale should be given for all opinions and conclusions expressed in the report.

4.  Thereafter, the claims should be readjudicated, and the RO should address all evidence added to the claims file/virtual record since the February 2012 SSOC.  If the benefits sought are not granted, appellant and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the matter should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this matter by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


